DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 3/31/2021 has been entered.
 	Claim 1 has been amended.
	Claims 11-20 have been withdrawn from consideration.

Response to Arguments
	Regarding Blumefeld reference, applicant remarked that it does not disclose or teach conical frustum-shaped.  In response, applicant’s independent claim 1 has not define which structure of the therapeutic sleeve is of conical frustrum-shaped.  It is noted that applicant amended the preamble statement describing the therapeutic sleeve is of conical-frustrum shaped, such amended preamble has not further limiting the claim body, see MPEP 2111.02.  Figure 1 in Blumenfeld illustrates straps (3, 4) which upon fastened onto the wearer’s lower leg and the 
	The Howell reference has been withdrawn in view of applicant’s amendment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumefeld (U.S. Patent Application Publication No. US 2013/0218105).
	Regarding independent claim 1, Figures 1-6 discloses applicant’s claimed conical frustum-shaped therapeutic sleeve (straps 3-4 upon been wrapped around the wearer’s lower leg forming conical frustrum-shaped therapeutic sleep as upper strap 4 is a larger diameter than that of lower strap 3) comprising:
an interior layer (5);
an exterior layer (2) on a side of the interior layer (5), wherein the exterior layer (2) is different (paragraph 022 describes exterior layer 2 is an impact layer formed of plastic material and paragraph 0023 describes exterior layer 5 of fabric material) from the interior layer (5):
a first fastening component (6a) on a side of the interior layer (5) opposite the exterior layer (2):
at least one opening (Figures 1 and 5 illustrates an opening formed by sleeve 2,4); and

	Regarding claim 2, Blumefeld reference, presented above, discloses applicant’s claimed conical frustum-shaped therapeutic sleeve comprising all features as recited in these claims, wherein the second fastening component (6b) is on a first side of the wound care component (7) and a medication (paragraph 0024 discloses rash prevention lotion or powder impregnated on care component 7) is on a second side of the wound care component opposite the first side.
	Regarding claim 5, Blumefeld reference, presented above, discloses applicant’s claimed conical frustum-shaped therapeutic sleeve comprising all features as recited in these claims, wherein at least one of the first fastening component and the second fastening component comprises hooks (paragraph 0021).
Regarding claim 6, Blumefeld reference, presented above, discloses applicant’s claimed conical frustum-shaped therapeutic sleeve comprising all features as recited in these claims, further comprising a second opening (3) opposite the first opening (2, 4), wherein the second opening (3) has a diameter (see Figure 5) smaller than a diameter of the first opening (2, 4).
Regarding claim 7, Blumefeld reference, presented above, discloses applicant’s claimed conical frustum-shaped therapeutic sleeve comprising all features as recited in these claims, further comprising a second opening (3) opposite the first opening (2, 4), wherein the first opening (2, 4) and the second opening (3) have substantially the same diameter (strap 4 releasably attached to layer 4, such releasabiliy is fully capable of forming a diameter that is the same diameter of the second opening 3).
Regarding claim 8, Blumefeld reference, presented above, discloses applicant’s claimed conical frustum-shaped therapeutic sleeve comprising all features as recited in these claims, wherein the interior side layer and the exterior side layer comprise synthetic material (paragraph 023 discloses fabric material of layer 5 synthetic, paragraph 0022 discloses suitable material of layer 4 is plastic, which is synthetic material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Howell (U.S. Patent No. 8,992,495) in view of Ma (U.S. Patent Application Publication No. US 2009/0062753 A1).
Regarding claim 3, Howell reference, presented above, discloses applicant’s claimed conical frustum-shaped therapeutic sleeve comprising all features as recited in these claims including the medication (column 9 lines 63-65 discloses hydrogels or hydrocolloids deems reasonable interpretation of claimed limitation medication) on second side of wound care component (406, absorbent pad)	.
Howell reference does not disclose the medication is a numbing ointment.
However, paragraphs 0009-0010 and 0013 in Ma teaches an anesthetic applied to disposable diaper/undergarments.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant effective filing date to incorporate Ma’s anesthetic on to Howell’s absorbing pad (406) portion of .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenfeld (U.S. Patent Application Publication No. US 2013/0218105) in view of Chen (U.S. Patent No. 6,964,062).
Regarding claim 4, Blumenfeld reference, presented above, discloses applicant’s claimed conical frustum-shaped therapeutic sleeve comprising all features as recited in these claims including the wound care component (7).
Blumenfield reference does not disclose the wound care component (7) comprises gauze.
However, Chen teaches an analogous leg guard for protecting an athlete’s shin, column 1 lines 30-36 describes the shin pad includes breathing gauze.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant effective filing date to modify Blumenfeld’s shin pad (7) to include breathing gauze, taught by Chen, as such gauze lining provides air communication with open spaces for purposes of preventing skin irritations.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenfeld (U.S. Patent Application Publication No. US 2013/0218105) in view of Witkin (U.S. Patent No. D392074).
Regarding claim 9, Blumenfeld reference, presented above, discloses applicant’s claimed conical frustum-shaped therapeutic sleeve comprising all features as recited in these claims including the wound care component (7).

However, Figure 1 in Witkin illustrates an analogous protecting sleeve for athletes, Figure 3 illustrates the sleeve comprises a disposable shin pad (see title).
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant effective filing date to modify Blumenfeld’s wound care component such that it includes a disposable shin pad, taught by Witkin as the shin pad being disposable is a recommended  hygienic practice to maintain cleanliness and avoid bacterial growth.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blumefeld (U.S. Patent Application Publication No. US 2013/0218105) in view of Beckenholdt (U.S. Patent Application Publication No. US 2017/0119068).
	Regarding claim 10, Blumefeld reference, presented above, discloses applicant’s claimed conical frustum-shaped therapeutic sleeve comprising all features as recited in these claims including the therapeutic sleeve has a length.
	Blumefeld does not disclose the therapeutic sleeve has a length of at least 9 inches.
	However, Beckenholdt teaches an analogous shin guard (104) is 11.5 inches (paragraph 0025), which meets claimed length of at least 9 inches.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant effective filing date to construct Blumefeld’s shin guard having a length of at least 9 inches, taught by Beckenholdt, as such length ensure protection along the length of the person’s shin.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786